DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Werbos (U.S. patent 6,581,048 B1) discloses a method and system for intelligent control of devices using a mammalian brain like structure comprising of three parts. Werbos nor any other prior art of record, regarding claim 1, teaches the features of “obtaining a plurality of discrete decisions, based on an active fuzzy subset and a control model, corresponding to a state of each of the N dimensions, wherein the active fuzzy subset is a fuzzy subset comprises a membership degree of the state that is not zero, wherein the fuzzy subset is a state interval that corresponds to a same discrete decision in a dimension, wherein the membership degree indicates a degree that the state belongs to the fuzzy subset, and wherein the control model outputs a corresponding discrete decision based on an input state; performing, based on a membership degree between a state and an active fuzzy subset that are of each dimension, a weighted summation on the discrete decisions to obtain a continuous decision; and controlling, based on the continuous decision, the artificial intelligence device to execute a corresponding action,” these, in combination with the other claim limitations. Regarding claim 9, none of the prior art of record teaches the features of "obtain a plurality of discrete decisions based on an active fuzzy subset and a control model corresponding to a state of each of the N dimensions, wherein the active fuzzy subset is a fuzzy subset comprises a membership degree of the state that is not zero, wherein the fuzzy subset comprises a state interval that corresponds to a same discrete decision in a dimension, wherein the membership degree indicates a degree that the state belongs to the fuzzy subset, and wherein the control model outputs a corresponding discrete decision based on an input state; perform, based on a membership degree between a state and an active fuzzy subset that are of each dimension, a weighted summation on the discrete decisions, to obtain a continuous decision; and control, based on the continuous decision, the artificial intelligence device to execute a corresponding action," these, in combination with the other claim limitations. Regarding claim 17, none of the prior art of record teaches the features of "obtain a plurality of discrete decisions based on an active fuzzy subset and a control model corresponding to a state of each of the N dimensions, wherein the active fuzzy subset is a fuzzy subset comprises a membership degree of the state that is not zero, wherein the fuzzy subset is a state interval that corresponds to a same discrete decision in a dimension, wherein the membership degree indicates a degree that the state belongs to the fuzzy subset, and wherein the control model outputs a corresponding discrete decision based on an input state; perform, based on a membership degree between a state and an active fuzzy subset that are of each dimension, a weighted summation on the discrete decisions to obtain a continuous decision; and control, based on the continuous decision, the artificial intelligence device to execute a corresponding action," these, in combination with the other claim limitations. Regarding claims 2-8, 10-16, and 18-20, these claims are directly or indirectly dependent from allowable independent claims 1, 9, or 17, respectively, therefore, these claims are allowed.  
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
May 26, 2022